Citation Nr: 1748143	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-33 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an unauthorized vasectomy, also claimed as sterilization.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1973.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Board remanded the appeal for further evidentiary development. The AOJ continued the previous denial in a January 2012 supplemental statement of the case (SSOC).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for a disability resulting from, he asserts, the fact that he requested a circumcision, but was instead given an involuntary vasectomy.

In its May 2015 Remand, the Board found that the evidence of record warranted a VA examination to determine whether the Veteran currently suffers from any disabilities that are residuals of an in-service penis surgery. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (2002); 38 C.F.R. § 3.159 (c)(4)(i). The Board also instructed the AOJ to obtain all outstanding treatment records of the Veteran.

Following the Remand, the AOJ attempted to contact the Veteran to obtain outstanding treatment records and to schedule him for a VA examination. Unfortunately, the AOJ was unable to reach the Veteran. Subsequently, in letters dated February 2016, August 2016, and September 2016, the Veteran indicated that he was unable to report to the scheduled exam as he has been incarcerated at the Lexington, Oklahoma correctional facility since 2003.

The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement because these individuals are entitled to the same care and consideration given to their fellow veterans. Bolton v. Brown, 8 Vet. App. 185, 191 (1995). VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility. See 38 U.S.C.A. § 5711 (West 2014). Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination worksheets; or, (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination. See Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans. The Manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel. If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or, (3) fee-basis providers contracted by VHA. See M21-1MR, Part III.iv.3.A.11.d.

There is no indication in the record that the AOJ attempted to schedule an examination in conjunction with the Veteran's correctional facility. Thus, the Board finds that such action should be completed on remand. 

Additionally, there is no indication that the AOJ attempted to obtain any treatment records from the Lexington Oklahoma correctional facility since 2003. Thus, while this matter is being remanded, the AOJ should attempt to obtain any such outstanding records of treatment.


Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorization, obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record. This request should specifically include records from the Lexington, Oklahoma correctional facility for treatment since 2003.

2. Take all appropriate measures to schedule the Veteran for an examination of the penis pursuant to the guidance in VA Adjudication Manual, M21-1, III.iv.3.F.2.d (Examinations of Incarcerated Veterans), and DMA Fact Sheet 11-001 (including the enclosure, "Best Practices for Disability Examinations for Incarcerated Veterans"). 

Associate with the record all attempts to contact the prison, including all communications with identified prison personnel or prison authorities.

Following a review of the claims file and any clinical examination results, the examiner should diagnose any disabilities of the penis suffered by the Veteran. For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to the Veteran's 1973 in-service surgery, or otherwise related to service. 

A rationale for all medical opinions must be provided.

3. After completing the above, and any other development deemed necessary, readjudicate the appeal. If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


